Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This is the first Office action on the merits of Application No. 16/212,542 filed on 12/6/2018.  Claims 1-14 are currently pending.

Priority
Application claims the benefit of Japanese Application No. 2017-242491, filed on 12/19/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/6/2018, and 2/7/2020 has been received and considered by the Examiner. The submission is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 9-11, recites: “a clutch that is provided on the first path, the clutch capable of assuming an engaged state that transmits the torque and a disengaged state that stops transmission of the torque”.
In the claim “torque” is defined generally as any torque between the rotating electric machine and the drive wheel” (See preamble to claim 1), and is used to denote a torque in the first or second path. (See claim 1, “the torque”, in lines 4 and 7). Thus, the recitation of lines 9-11 is imprecise, because it states that when the clutch is in a disengaged state, the transmission of torque is stopped. This is not correct, because the disengaged state of the clutch only stops transmission of torque along the first path, not the second path. Thus “torque” as Applicant has used the term in claim 1, that is, torque from an electric machine and drive wheel, is not stopped along the second path, only the first path. The claim is thus indefinite because the skilled artisan is uncertain as to whether the claim requires all torque from a electric machine to a drive wheel (which is not supported by the Specification), or whether only only torque along the first path is stopped, (which is what the invention is, but not what the claim says).
Claim 3 recites: “in the third mode, the control unit sets the clutch to the disengaged state, allows the input member to freely rotate…” The skilled artisan is not apprised as to the metes and bounds of the term “freely”. In Applicant’s Fig. 3 it can be seen that said input member 41 is always in fluid coupling with the fluid coupling which imparts torque or drag, from the drive wheels in the reverse direction. See also paragraph 39, which explicitly states that in the third mode, there is still braking of the driveline (input member 41). Although it is the lowest setting for braking, in the third mode the input member 41 does not rotate freely according to any sense of the word; it is merely not locked with 
The remaining claims are rejected based upon dependency on an indefinite claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by cited art of record, Japanese publication 2009-184396 (JP ‘396, see translation submitted by Applicant on 2/7/2020).
As to claim 1, JP ‘396 discloses, as best understood:
A power transmission apparatus that transmits torque from a rotating electric machine to a drive wheel, the apparatus comprising:
a first path (Fig. 2, through lockup clutch 21) that transmits the torque from the rotating electric machine (motor generator MG, Fig. 1) to the drive wheel (see paragraph 15, wheels, not shown);
a second path (when lockup clutch 21 is open) that is provided parallel to the first path and that transmits the torque from the rotating electric machine to the drive wheel;
a clutch (lockup clutch 21) that is provided on the first path, the clutch capable of assuming an engaged state that transmits the torque and a disengaged state that stops transmission of the torque; and
a fluid coupling (torque converter 2) that is provided on the second path, the fluid coupling including an input member (22) into which the torque from the rotating electric machine is input, and an output member (23) that outputs the torque input from the input member via a fluid to the drive wheel,
.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication 2013/0296119 (Reed).
As to claim 1, Reed discloses, as best understood: A power transmission apparatus that transmits torque from a rotating electric machine to a drive wheel (Fig. 2), the apparatus comprising:
a first path (with TC lockup clutch 212 engaged) that transmits the torque from the rotating electric machine to the drive wheel (216);
a second path (through torque converter without lockup) that is provided parallel to the first path and that transmits the torque from the rotating electric machine to the drive wheel;
a clutch (212) that is provided on the first path, the clutch capable of assuming an engaged state that transmits the torque and a disengaged state that stops transmission of the torque; and
	
a fluid coupling (torque converter 206, Fig. 2) that is provided on the second path, the fluid coupling including an input member (impeller 285) into which the torque from the rotating electric machine is input, and an output member (turbine 286) that outputs the torque input from the input member via a fluid to the drive wheel,
the fluid coupling configured such that a rotation speed of the input member is lower than a rotation speed of the output member when transmitting the torque from the drive wheel to the rotating electric machine side (see paragraph 60, TCC 212 capacity is reduced, i.e. unlocked, allowed to slip 
As to claim 11, Reed discloses: “wherein the clutch is a normally closed type clutch” (See paragraph 39: the controller 12 adjusts the torque converter clutch 212 to disengagement, which is the same definition given by applicant in its specification).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reed, in view of US Publication 2012/0021861 (Sakai). 
As to claim 13, Reed does not provide: “a decelerating mechanism disposed between the rotating electric machine, and the clutch and the fluid coupling”. Nevertheless, torque reducing gearboxes, are known, for instance from, Sakai (see gearing 31/30, and paragraph 140).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to provide a decelerating mechanism, such as the planetary gearing of Sakai, downstream of the electric machine of Reed, to decrease the speed of the electric motor, thereby amplifying torque, which aids a vehicle in traversing steep hills, and towing large loads, without damaging the electric motor, because, inter alia, combining prior art elements according to known methods to yield predictable results (speed deceleration of a vehicle), is a matter of ordinary skill, (KSR v. Teleflex).

Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reed, in view of US Patent 2015/0120114 (Gotz).
As to claim 14, Reed does not provide: “a forward-reverse switching mechanism disposed between the clutch and the fluid coupling, and the drive wheel.”
Nevertheless, forward-reverse switching mechanisms are known for instance, Gotz, see Fig. 3, reversing gearbox 11.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to add a forward-reverse switching mechanism, downstream of both paths of Reed, in order to allow the vehicle to travel in reverse, without reversing its electric motor, because, inter alia, combining prior art elements according to known methods to yield predictable results (a vehicle that may back up), is a matter of ordinary skill, (KSR v. Teleflex). 

Allowable Subject Matter
Claims 2-9, 10 and 12 could be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As to claim 2, for instance, while Reed discloses:
a control unit capable of controlling a rotation of the input member and a state of the clutch in a first mode and a second mode at a time of deceleration; wherein,
in the first mode, the control unit sets the clutch to the disengaged state and stops the rotation of the input member (see paragraph 60, the driveline reaches zero torque, during a partially disengaged state (slipping state) of the clutch).
rotates the input member in reverse”.
Claim 10 is allowable for similar reasons. While US Patent 8640839 (Fukikane) discloses operating a motor in reverse to increase the capacity of regenerative braking, Fukikane does not provide the second path of claim 1, with a fluid coupling on the second path, because its analogous fluid coupling is not between the analogous electric machine and the drive wheels. 
As to claim 12, the prior art of record does not disclose: “a locking mechanism that stops a rotation of the input member”, in combination with the remaining limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/R.P.D/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655